                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

CHRISTIAN MARTINEZ,                       )
                                          )
                        Plaintiff,        )
                                          )                             CIVIL ACTION
v.                                        )
                                          )                             No. 15-cv-7150
JAMES RAFFERTY, et al.,                   )
                                          )
                        Defendants.       )
__________________________________________)
                                          )
CHRISTIAN MARTINEZ,                       )
                                          )
                        Plaintiff,        )
                                          )                             CIVIL ACTION
v.                                        )
                                          )                             No. 17-cv-2553
THOMAS ESPOSITO,                          )
                                          )
                        Defendant.        )
__________________________________________)


                                               ORDER

        Defendant’s Second Letter Motion For Extension Of Time To Stay The Trial In

Anticipation Of Settlement (Doc. #82) filed December 27, 2019 is sustained. The Court has

reviewed the Motion to Enforce the Settlement Agreement and Memorandum in Support as well

as Plaintiff’s response brief. The Court finds that in the interest of justice, trial shall be

postponed pending further order of the Court.

        An evidentiary hearing on the Motion to Enforce the Settlement Agreement is still

scheduled for January 6, 2020 at 9:30 AM in Courtroom 15C of the Daniel Patrick Moynihan

Courthouse in Foley Square before Visiting Judge Kathryn H. Vratil.
IT IS SO ORDERED.

Dated this 27th day of December, 2019 at Kansas City, Kansas.

                                   s/ Kathryn H. Vratil
                                   KATHRYN H. VRATIL
                                   United States District Judge




                                      2
